                             EXHIBIT 1




DOCS_DE:229850.4 94811/003
   Defendant(s)                                          Adv. Proc. Case No.
   STEFAN KOLOSENKO                                           19-50301
   MARY M. NOYES; GALE E. NOYES                               19-50312
   DELTON CHRISTMAN; JEAN CHRISTMAN                           19-50314
   FLOYD G. DAVIS; LAVONNE J. DAVIS                           19-50317
   TOOMAS HEINMETS; PAMELA HEINMETS                           19-50322
   DENNIS W. HUETH                                            19-50331
   CHRISTIAN LESTER                                           19-50332
   JOSEPH LIN                                                 19-50334
   LAURENCE J. NAKASONE                                       19-50337
   JEFF SCHUSTER                                              19-50341
   ANITA BEDOYA AND MARK BEDOYA                               19-50343
   ANITA BEDOYA; JULIAN DURAN                                 19-50344
   RONALD COLE                                                19-50346
   NANNETTE TIBBITTS                                          19-50353
   IRA SERVICES TRUST COMPANY, CUSTODIAN FOR THE              19-50581
   BENEFIT OF DWIGHT L. ATHERTON IRA; DWIGHT L.
   ATHERTON
   TERRY B. GRIFFIN, IN HIS CAPACITY AS TRUSTEE OF            19-50744
   THE GRIFFIN FAMILY TRUST; TERRY B. GRIFFIN
   CHRIST TEMPLE BAPTIST CHURCH                               19-50756
   IRA SERVICES TRUST COMPANY, CUSTODIAN FOR THE              19-50808
   BENEFIT OF LYNETTE EDDY IRA; LYNETTE EDDY
   IRA SERVICES TRUST COMPANY, CUSTODIAN FOR THE              19-50814
   BENEFIT OF EARL EDDY IRA; EARL EDDY
   RONDA ROGOVIN                                              19-50852
   MGM RESORTS INTERNATIONAL d/b/a Mandalay Bay Resort        19-50853
   MARY J. HAPPERSETT, IN HER CAPACITY AS TRUSTEE             19-50870
   OF THE MARY J HAPPERSETT REVOCABLE LIVING
   TRUST AGREEMENT DATED 07/15/98; MARY J.
   HAPPERSETT
   IRA SERVICES TRUST COMPANY, CUSTODIAN FOR THE              19-50910
   BENEFIT OF HAROLD L. LUSTIG IRA; HAROLD L. LUSTIG
   ALL MARK INSURANCE SERVICES, INC.; CAMERON                 19-50921
   JOHNSON
   CHRIS DANTIN FINANCIAL SERVICES, LLC; CHRIS A              19-50922
   DANTIN SR
   MATTHEW GILCHRIST                                          19-50997
   DAVID VALENCIA; VALENCIA FINANCIAL SERVICES,               19-51000
   LLC
   BETTE TYDINGS                                              19-51002


DOCS_DE:226200.1 94811/003
   RETIREMENT PLANNING SOLUTIONS, LLC; GORDON          19-51004
   HANNAH
   GAULAN FINANCIAL LLC                                19-51012
   YANITSHA M FELICIANO                                19-51015
   LEGACY FINANCIAL NETWORK AND RETIREMENT             19-51016
   SERVICES, INC. AND JEFFREY NIMMOW
   ROBERT BISCARDI, JR.                                19-51048
   ARASH TASHVIGHI                                     19-51049
   TO THE MAX MARKETING, INC.                          19-51066
   THOMAS FURMAN                                       19-50299
   ALEXANDER S. ADUNA; EMMA R. ADUNA                   19-50307
   SYLVAN R. JUTTE; JEANNETTE E. JUTTE                 19-50308
   BRIAN D. KORKUS; ROBIN L KORKUS                     19-50309
   DARRELL SANDISON; MATTIE SANDISON                   19-50313
   GEORGE T. IWAHIRO; CHARLENE M. IWAHIRO              19-50319
   RICHARD E. ATTIG; STEPHANIE L. ATTIG                19-50325
   JASON CURTIS                                        19-50327
   JANET V. DUES                                       19-50328
   DENA FALKENSTEIN                                    19-50329
   JUDY KAREN GOODIN                                   19-50330
   JANE MARSHALL                                       19-50335
   BLAINE PHILLIPS                                     19-50338
   GEORGE EDWARD SARGENT                               19-50340
   JENNIFER TOM                                        19-50342
   RONALD DRAPER                                       19-50347
   STEPHEN B. MOORE                                    19-50350
   LAWRENCE J. PAYNTER                                 19-50351
   MAINSTAR TRUST, CUSTODIAN FOR THE BENEFIT OF        19-50559
   MARIE PODKOWINSKI; MARIE PODKOWINSKI
   MAINSTAR TRUST, CUSTODIAN FOR THE BENEFIT OF        19-50567
   LORIE GORMAN; LORIE GORMAN
   IRA SERVICES TRUST COMPANY ‐ CUSTODIAN FOR THE      19-50576
   BENEFIT OF JAMES C. CHANG IRA; JAMES C. CHANG
   MAINSTAR TRUST, CUSTODIAN FOR THE BENEFIT OF        19-50578
   JOHN KOBIERECKI; JOHN KOBIERECKI
   PROVIDENT TRUST GROUP, LLC, CUSTODIAN FOR THE       19-50586
   BENEFIT OF LARRY A. NORTON IRA; LARRY A. NORTON

   PAUL F. HAPPERSETT, IN HIS CAPACITY AS TRUSTEE OF   19-50735
   THE PAUL F. HAPPERSETT REVOCABLE LIVING TRUST
   AGREEMENT DATED 07/15/98; PAUL F. HAPPERSETT




DOCS_DE:226200.1 94811/003          5
   ANTHONY ARTHUR MEOLA JR., IN HIS CAPACITY AS      19-50741
   TRUSTEE OF THE ANTHONY ARTHUR MEOLA JR. 2008
   TRUST; ANTHONY ARTHUR MEOLA JR.
   MAINSTAR TRUST, CUSTODIAN FOR THE BENEFIT OF      19-50750
   TIMOTHY HAWLEY; TIMOTHY HAWLEY
   IRMGARD HERRMANN                                  19-50752
   RENE C. MARSOLAN; JUDY MARSOLAN                   19-50775
   ASCENSUS, LLC D/B/A PROVIDENT TRUST GROUP,        19-50831
   CUSTODIAN FOR THE BENEFIT OF SHARON R. FERRY
   IRA; SHARON R. FERRY
   CLAYTON NAKASONE                                  19-50832
   HART PLACEMENT AGENCY INC.                        19-50847
   ROBERT ELMER                                      19-50850
   PETER GREENBERG                                   19-50855
   KATHY HAGEN, IN HER CAPACITY AS TRUSTEE TO THE    19-50869
   KATHY A HAGEN DECLARATION OF TRUST DATED
   MARCH 2, 1998; KATHY HAGEN
   FRED RANDHAHN; KAREN RANDHAHN; ASCENSUS, LLC      19-50908
   D/B/A PROVIDENT TRUST GROUP, CUSTODIAN FOR THE
   BENEFIT OF ANTELOPE WOMEN'S CENTER 401K PSP FOR
   THE BENEFIT OF KAREN RANDHAHN; KRONOS GLOBAL
   ADVISORS, INC.
   MICHAEL KANDRAVI                                  19-50914
   MAXWELL FINANCIAL GROUP, INC; ROSEMARY            19-50915
   MALMSTEDT
   KIM BUTLER                                        19-50917
   JOSEPH RUBIN INC.; JOSEPH RUBIN                   19-50918
   MARK GOLDFINGER                                   19-50920
   DANNY VAN HOUTEN                                  19-50927
   RETIREMENT SERVICES LLC                           19-50931
   JEROME SCHWARTZ; ASSOCIATED INSURANCE GROUP       19-50938
   INCORPORATED
   ROGER OWENS; JENNIFER M. LEPORE                   19-50940
   JOHN FAGAN                                        19-50947
   IVY LEAGUE COLLEGE PLANNING STRATEGIES, INC.;     19-50951
   MIKE RAPPA
   JAMES LAMONT                                      19-50952
   GERARD J O'NEILL                                  19-50964
   DAVID KELEDJIAN                                   19-50973
   JOSEPH W. ISAAC                                   19-50976
   RANDY ROBERTSON                                   19-50977
   MATTHEW LORENC                                    19-50979
   DONOVAN KNOWLES                                   19-50980
   GREGORY JANDT                                     19-50981


DOCS_DE:226200.1 94811/003         6
   JAMES A. KLOHN & ASSOC, P.A.                        19-50989
   JOHN J MCNAMARA                                     19-50998
   RICKI DEAN WIGGS                                    19-51003
   DENNIS DRAKE; MID-ATLANTIC BROKERS, INC.            19-51006
   DAN REISINGER                                       19-51007
   JOHN HARRIS d/b/a HARRIS FINANCIAL MANAGEMENT;      19-51011
   JOHN HARRIS
   SEARCHLIGHT FINANCIAL ADVISORS, LLC; CAROLINE       19-51022
   RAKNESS
   BASIC FINANCIAL SERVICES INC., BASIC WEALTH         19-51039
   ADVISORS, INC., FRED C. JOHNSON
   TWH ANNUITIES & INSURANCE AGENCY, INC.;             19-51042
   GRYPHON FINANCIAL SERVICES
   SYCAMORE GROUP, INC.; BENDER W. MACKEY              19-51043
   MATTE BLACK INC.; MATTHEW J. SCHWARTZ               19-51077
   PROVIDENT TRUST GROUP, CUSTODIAN FOR THE            19-51133
   BENEFIT OF GAIL MARIE BUSH IRA; GAIL MARIE BUSH;
   GAIL MARIE BUSH AS TRUSTEE OF THE GAIL MARIE
   BUSH TRUST DATED 12/21/2001
   IRA SERVICES TRUST COMPANY, CUSTODIAN FOR THE       19-51136
   BENEFIT OF RICHARD DERF SEP IRA IRA; RICHARD DERF
   HARRY R. CULOTTA, IN HIS CAPACITY AS TRUSTEE OF     19-51138
   THE HARRY R. CULOTTA TRUST DATED 11/16/16, HARRY
   R. CULOTTA
   RUSSELL BULLIS; BETSY BULLIS                        19-50310
   MICHAEL SKURICH; JOYCE SKURICH                      19-50315
   PROVIDENT TRUST GROUP, LLC, CUSTODIAN FOR THE       19-50760
   BENEFIT OF JOHN P. SMITH; JOHN P. SMITH
   MARCELLA BEST                                       19-50819
   ALTHEA MCCORMICK                                    19-50823
   KIRK W. CHUBKA                                      19-50826
   MARY ELLEN NUHN                                     19-50829
   JOHN J. BEGLEY                                      19-50830
   PHILLIP BALL a/k/a LARRY BALL                       19-50913
   GREGG W. BUTLER                                     19-50958
   HAROLD PLAIN                                        19-50974
   JOSEPH A. LOOX                                      19-50978
   DANIEL P. ORFIN                                     19-51005
   RICHARD ANTHONY MILLER                              19-51008
   MICHAEL LITWIN                                      19-51023
   KENNETH HALBERT                                     19-51027




DOCS_DE:226200.1 94811/003          7
